*301OPINION.
BOND, J.

city: Taxation others'of °f same class.

(After stating the above facts.) — The theory, of the petition in this case is that the portion of the ordinance of Springfield, enacted July 2, 1913, to levy taxes for that year, which levied a tax of twenty cents on one hundred dollars of property valuation for the support of the fire department was void under the constitutional provisions (Section 11, article 10, and section 7, article 9):
First, for that the said city being one of the third class, although of thirty-five thousand two hundred and one population, and hence entitled to levy taxes not exceeding one dollar per one hundred dollars of property valuation (Constitution, art. 10, sec. 11) was debarred from exercising that power by the terms of another section of the Constitution (Art. 9, sec. 7) requiring the Legislature to divide the cities and towns of the State in four classes, so that each class shall “possess the same powers and be subject to the same restrictions,” and the admitted fact that Springfield had not chosen to become a city of the higher class'to which its population exceeding thirty thousand entitled it, wherefore if it were allowed to levy its taxes upon the constitutional basis of population (Art. 10, sec. 11) it would thereby have a taxing power which other cities of the same class with population of less than thirty thousand would not enjoy, and hence would contravene the terms of the provision of section 7 of article 9 of the Constitution above quoted.
The Constitution was designed by its framers to be a single, symmetrical and harmonious chart of government of the people of the State free from repugnancy or conflict in any of its provisions, and presenting a single scheme of correlated parts for the control and regulation of all organs and departments of the State Government. The rules for interpreting its pro*302visions are the same as those prescribed by law for the construction of statutory enactments which are in pari materia or parts of a single statutory plan or code.
Applying these rules to the two sections of the Constitution above referred to, and it will be seen that there is no necessary conflict between their respective provisions; the' one section (Art. 10, sec. 11) provides in explicit terms a direct and specific grant of power of taxation to cities in the following language:
“For city and town purposes the annual rate on property in cities and towns having thirty thousand inhabitants or more shall not, in the aggregate, exceed one hundred cents on the one hundred dollar valuation. ’ ’
The other section (Art. 9, sec. 7), after referring to the Legislature the duty of providing “for the organization and classification of cities and towns” and limiting these to four, adds, to-wit:
“And the power of each class shall be defined by general laws, so that all such municipal corporations of the same class shall possess the same powers and be subject to the same restrictions.”
This general language of the Constitution is necessarily referable to the objects had in view, that is “the organisation” and division of all cities and towns into four classes. Therefore, in providing that when thus classified they should have similar powers and be under similar restrictions, the Constitution plainly referred to the constituent agencies and governmental' functions which necessarily composed “the organization” of the cities and towns as a body politic under a particular class.
The section of the Constitution in question was in furtherance of the thought only that all towns and cities falling in a particular class should possess all the power and agencies conferred upon that class by the accordant acts of the Legislature. [R. S. 1909, sec. *3038526, and chap. 84, art. 4.] The Constitution in that section was not dealing specifically with the matter of limiting the power of cities and towns to levy taxes, bnt had an eye solely to sameness of organization, administration and government on the part of snch cities and towns as should fall into a particular class.
When it came to the great question of the power of cities and towns to deal with the matter of taxation, the Constitution conferred that faculty upon them through authority to be granted by the General Assembly (Art. 10, sec. 1) and limited the exercise of that function by other sections specifically dealing with the rate and basis of municipal taxation (Constitution, art. 10, secs. 11 and 12).
By the first of these sections, as has been seen, the Constitution in express terms conferred upon any town or city of over thirty thousand inhabitants the right to assess and collect taxes for municipal purposes at the rate of one dollar on the one hundred dollars ’ valuation. This provision is in no wise repugnant to any of the provisions of the independent' section of the Constitution (Art. 9, sec. 7) dealing with the sameness' of the organization, officers, departments, and government of all cities and towns belonging to the same class. The two sections are entirely reconcilable, the one ■dealing in general terms with the “general powers and restrictions;” and the other specifically pointing out-the constitutional basis limiting the rate of taxation according to population, and applicable, irrespective of classification, to any town or city having the requisite population.
Neither does it (Constitution, art. 10, sec. 11) discriminate in favor of one city over another belonging to the same class, for by providing population of thirty thousand and over as a basis for a rate of taxation of ■one dollar on the one hundred dollar valuation, the Constitution has in itself provided a classification into which cities and towns will fall according to popula*304tion, in an equal and reasonable way, and one which comports with the essential purpose of the Constitution to fix the rates of taxation, according to the growth, development and needs of the various cities of the State.
Our conclusion is, that under the admitted facts, the city of Springfield had a population exceeding the constitutional basis for the rate of taxation fixed by it, and having restricted the aggregate of its assessments 'within the constitutional limits ($1 on the $100 valuation) there is nothing in the two sections of the Constitution referred to in the learned brief for appellants which disables the city of Springfield in collecting the tax for the support of its fire department, it not being claimed that such was not an essentially municipal purpose. The rulings in the cases cited by appellant, on the points in judgment, are not contrary to this conclusion.

City: Taxation I n Excess of Sixty Cents Without Vote of People.

II. The next point insisted upon by appellant is that the levy for the support of the fire department, conceding it to be otherwise for a legitimate municipal purpose, was not preceded by a vote of the qualified voters of the city prescribed by statute where a city of the third class levies taxes exceeding sixty cents on the one hundred dollars. [Sec. 9248, R. S. 1909.] That section of the statute was passed in 1905 (Laws 1905, p. 78) as an amendment of section 5853 of the Revision of 1899. The prime purpose of the later, as well as the original statute, was. to authorize the taking of a census of its population by cities of that class in order to determine their constitutional power to impose taxes for. city purposes. The section of the Constitution (Art. 10, sec. 11) which has been adverted to in the former paragraph graded the rate of taxation which cities and towns were empowered to levy by reference to their respective populations, *305and in order to determine that question it provided that the rates specified should be governed by the number of inhabitants, according to the last census taken under the authority of this State or the United States.
Obviously, the chief object of the act under review, as well as the preceding act' for which it was substituted, was to enable the cities entitled to the aggregate of taxation specified in the constitutional provision, to take advantage of a State census as well as a Federal census, and thus not require them (when otherwise entitled to levy such a rate) to wait for a new Federal census. This was a wholesome purpose on the part of the Legislature, for it would result in giving the city a right to levy the taxes granted by the Constitution contemporaneously with the growth of its population, trade and industries, and thus prevent the delay and embarrassment in the conduct of necessary municipal enterprises incident to a sole reliance upon the Federal census. To the extent of providing for the taking of a State census in order to permit cities and towns to exercise in full vigor the constitutional limit of taxation accorded to them, the act in question is clearly valid, and it is clearly invalid in so far as it undertakes, in addition to that beneficent purpose, to impose another condition than that prescribed by the Constitution, to-wit, the approval of the constitutional limit of taxation, by a majority vote of the qualified voters whenever the levy proposed, though otherwise proper, exceeded sixty cents on the one hundred dollars valuation. The Constitution gave the Legislature the right to provide for the exercise of the taxing power by towns and cities in any method other than those specifically provided by the Constitution. This reservation upon the part of the Constitution was for the evident purpose of preventing any change by the Legislature of the limitation by the Constitution. A grant of power by the organic law cannot be taken away Lr *306the Legislature. Our conclusion is, that the ordinance in this case, under the agreed statement of facts showing that the taxation of one dollar for the one hundred dollars’ valuation, was laid upon the specific basis, population, provided by the Constitution, was in all respects valid, and that the portion of the act of the Legislature (R. S. 1909, sec. 9248) attempting to condition it upon a popular vote was ineffectual.
The judgment in this case is affirmed.
Broivn and Walker, JJ., concur; Graves, J., concurs in result; Woodson, G. J., dissents; Faris, J., dubitcmte; Blair, J., not sitting.